               Case 2:11-cr-00363-JLR Document 186 Filed 12/22/20 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                              UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 8
                                       AT SEATTLE
 9

10            UNITED STATES OF AMERICA,                   CASE NO. CR11-0363JLR

11                                Plaintiff,              ORDER DENYING MOTION
                    v.                                    FOR EARLY TERMINATION OF
12                                                        SUPERVISED RELEASE
              MICHAEL P. GRADNEY,
13
                                  Defendant.
14

15            This matter comes before the court upon Defendant Michael P. Gradney’s Motion

16   for Early Termination of Supervised Release. (Mot. (Dkt. # 184).) For the reasons stated

17   below the motion is DENIED.

18            The court is pleased to recognize Mr. Gradney’s substantial progress. Mr.

19   Gradney’s business and personal accomplishments are meaningful and applauded by the

20   court.

21            After one year of release from custody, a court may terminate a term of

22   supervision if such action is warranted by the defendant’s conduct and in the interests of


     ORDER - 1
             Case 2:11-cr-00363-JLR Document 186 Filed 12/22/20 Page 2 of 2




 1   justice. 18 U.S.C. § 3583(e)(1). Mr. Gradney’s prior life was filled with a history of

 2   crime and substance abuse. While Mr. Gradney has done well on release, the court finds

 3   that a continued period of monitoring and support from Probation is appropriate. As

 4   such, the motion is DENIED.

 5          If there is some new part of Probation’s supervision that interferes with Mr.

 6   Gradney’s good performance, he is free to raise it with the court.

 7          Dated this 22nd day of December, 2020.

 8

 9                                                    A
                                                      The Honorable James L. Robart
10
                                                      U.S District Court Judge
11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
